       Case 2:17-cv-01073-CFK Document 137 Filed 12/22/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RUI TONG, et al.,                          :     CIVIL ACTION
                                           :
            Plaintiffs,                    :
      v.                                   :     NO. 17-1073
                                           :
HENDERSON KITCHEN, INC., et al.,           :
                                           :
            Defendants.                    :

                                   ORDER

      AND NOW, this 22nd day of December 2020, upon consideration of

Defendants’ Motion for Review of the Clerk’s Denial of Taxable Costs to

Defendants (ECF No. 135), it is hereby ORDERED that Defendants’ Motion for

Review of the Clerk’s Denial of Taxable Costs to Defendants (ECF No. 135) is

DENIED.


                                           BY THE COURT:

                                           /s/ Chad F. Kenney

                                           CHAD F. KENNEY, J.
